Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
As noted in the action mailed 31 August 2020, claims 2-8 are under examination and claims 9-12 are withdrawn.
During current examination, additional searching resulted in finding art that meets the requirements of the amended claims. Therefore, new art rejections are applied that are not necessitated by amendment.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim 
In the present instance, claim 2 recites the broad recitation of a first amplification primer and a second amplification primer, each primer comprises a 3' hybridization region and a 5' region comprising all or a portion of a sequencing adapter and the claim also recites wherein the first and second amplification primers comprise only a portion of the first and second sequencing adapter which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 4-8, which depend from claim 2, do not further clarify the metes and bounds of claim 2, and are also considered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Anderson et al. and Head et al.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (WO2012162267) and Head et al. (WO2013177220).
 Regarding the requirement of a “portion of a sequencing adapter” as recited in claim 2:
 The instant specification recites: “ By "sequencing adapter" is meant one or more nucleic acid domains that include at least a portion of a nucleic acid sequence (or complement thereof) utilized by a sequencing platform of interest, such as a sequencing platform provided by lllumina®” (e.g. lines 4-7,pg. 7, instant specification).
 Therefore, a “sequencing adapter” is interpreted to include additional sequences such as barcodes and universal priming sites. Furthermore, limitations “a portion of a sequencing adapter” and “the remaining portion of the sequencing adapter” are interpreted to mean that 
Anderson et al. teach methods of tagging target nucleic acids in preparation for sequencing comprising providing a group of four primers, wherein a first set of inner primers comprise barcode sequences and universal priming sites that are complementary to a second set of outer primers which comprise sequencing priming sites and barcode sequences. Anderson et al. also teach an embodiment comprising providing a group of six primers that facilitate step-wise addition of sequences that are parts of a sequencing adapter, i.e. universal sequences, barcodes and sequencing priming sites (e.g. para 0011-0014,pg. 7-9; para 0021-0022,pg. 11-12; para 0048, pg. 8-19, Example 9, para 0375-0392,pg. 127-131; 4 primer scheme as in Fig. 25; 6 primer scheme as in Fig. 26). 
 Anderson et al. also teach including tags comprising a transposon end that can be incorporated using a transposase (e.g. para 0146, pg. 47) as well as kits comprising barcoded primers, nucleotide tags comprising transposon ends and a transposase (e.g. para 0320, pg. 111-112; claims 81 and 82).
 Therefore, Anderson et al. teach kits and collections of reagents comprising transposases, oligonucleotides comprising transposon ends and collection of barcoded primers comprising sequencing compatible priming sites.

However, Head et al. teach collections of reagents comprising Illumina sequencing primers, transposases and adapters, i.e. transposons, comprising Illumina sequencing -compatible sequences were known prior to the effective filing date of the claimed invention (e.g. compositions and kits as in para 0058, pg.6; Illumina- compatible adapters and transposases “tagmentation” kit as in para 0239, pg. 45; sequencing primers as in para 0267, pg. 52).
 Therefore, as both Anderson et al. and Head et al. teach kits for sequencing comprising transposition reagents, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Anderson et al. comprising barcoded primers comprising sequencing priming sites , nucleotide oligonucleotides  comprising transposon ends and a transposase  to include a kit comprising Illumina- compatible adapters, i.e. transposons, and transposases as taught by Head et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a collection of reagents for sequencing analysis of nucleic acid. 
Therefore, the combined teachings of Anderson et al. and Head et al. render obvious the kit of claim 2.



Anderson et al., Head et al. and Wooddell et al.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Anderson et al. and Head et al. as applied to claim 2 above, and further in view of Wooddell et al. (US20030143740).
The teachings of Anderson et al. and Head et al. as applied above are incorporated in this rejection.
The combined teachings of Anderson et al. and Head et al. disclose a kit comprising a collection of reagents as required by claim 2.
 However, they do not expressly teach a transposon as in claim 6.
Prior to the effective filing date of the claimed invention, Wooddell et al. teach a transposon sequence, i.e. SEQ. ID. 34, as recited in claim 6, which has 100% sequence identity with SEQ ID. No. 3 (e.g. search results 20200803_113222_us-16-402-585-34.rnpbm and below).
US-10-272-552-3
; Sequence 3, Application US/10272552
; Publication No. US20030143740A1
; GENERAL INFORMATION:
;  APPLICANT: Mirus Corporation
;  APPLICANT:  Wooddell, Christine I
;  APPLICANT:  Herweijer, Hans
;  APPLICANT:  Wolff, Jon
;  TITLE OF INVENTION: Processes for Integrating Nucleic Acid in Mammalian Cells
;  FILE REFERENCE: Mirus.031.02
;  CURRENT APPLICATION NUMBER: US/10/272,552
;  CURRENT FILING DATE:  2002-10-15
;  PRIOR APPLICATION NUMBER: US 60/329474
;  PRIOR FILING DATE: 2001-10-15
;  NUMBER OF SEQ ID NOS: 9
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 3
;   LENGTH: 19
;   TYPE: DNA
;   ORGANISM: Transposon Tn5
US-10-272-552-3


  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTGTCTCTTATACACATCT 19
              |||||||||||||||||||
Db    1 CTGTCTCTTATACACATCT 19

As Anderson et al., Head et al. and Wooddell et al. all teach nucleic acid sequences comprising transposon sequences, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Anderson et al. and Head et al. comprising a kit comprising Illumina- compatible adapters, i.e. transposons, and transposases and sequencing primers as recited in claim 2 to include the transposon sequence of SEQ. ID. No. 34 as taught by Wooddell et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in the irrespective functions, and the combination would have yielded the predictable outcome of a collection of reagents for analysis of nucleic acid. 
Therefore, the combined teachings of Anderson et al., Head et al. and Wooddell et al. render obvious claim 6.

Anderson et al., Head et al. and Gillies et al.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Anderson et al. and Head et al. as applied to claim 2 above, and further in view of Gillies et al. (US7148321; filed 07 March 2002).

The combined teachings of Anderson et al. and Head et al. disclose a kit comprising a collection of reagents as required by claim 2. Furthermore, Head et al. teach reverse transcription of RNA to generate cDNA (e.g. para 0092, pg. 13; para 0240, pg. 45).
	However, they do not expressly teach a reverse transcription primer as recited in claims 7 and 8.
	
Prior to the effective filing date of the claimed invention, Gillies et al. teach primers having a sequence, i.e. SEQ. ID. 30, which has 100% sequence identity with SEQ ID. No. 1 as recited in claim 8 (e.g. search results 20190917_181744_us-16-402-585-1.rni and below)
RESULT 2
US-10-093-958-30
; Sequence 30, Application US/10093958
; Patent No. 7148321
; GENERAL INFORMATION:
;  APPLICANT: Gillies, Stephen
;  APPLICANT:  Jeffrey, Way
;  TITLE OF INVENTION: Expression Technology for Proteins Containing a Hybrid Isotype Antibody
;  TITLE OF INVENTION:  Moiety
;  FILE REFERENCE: LEX-016
;  CURRENT APPLICATION NUMBER: US/10/093,958
;  CURRENT FILING DATE:  2002-03-07
;  PRIOR APPLICATION NUMBER: US 60/274,096
;  PRIOR FILING DATE: 2001-03-07
;  NUMBER OF SEQ ID NOS: 50
;  SOFTWARE: PatentIn version 3.0
; SEQ ID NO 30
;   LENGTH: 34
;   TYPE: DNA
;   ORGANISM: artificial sequence
;   FEATURE: 
;   OTHER INFORMATION: primer for IgM CH3 and CH4
US-10-093-958-30

  Query Match             100.0%;  Score 22;  DB 7;  Length 34;
  Best Local Similarity   100.0%;  


Qy          1 GTAGCAGGTGCCAGCTGTGTCG 22
              ||||||||||||||||||||||
Db         13 GTAGCAGGTGCCAGCTGTGTCG 34

Regarding the recitation of a reverse transcription primer as recited in claims 7 and 8:
 	 Head et al. and Gillies et al. do not expressly teach reverse transcription primers.
 	However, as Gillies et al. teach primers having sequences that have 100% sequence identity with claimed SEQ. ID. No. 1, the primers of Gillies meet the requirement of claim 8.
 	Therefore, as claims 7 and 8 recite SEQ ID NO. 1 of the instant invention is a reverse transcription primer, the teaching of Gillies et al. meets this requirement.
 As Anderson et al., Head et al. and Gillies et al. all teach primers for nucleic acid analysis, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Anderson et al. and Head et al. comprising a kit comprising Illumina- compatible adapters and transposases and sequencing primers as recited in claim 2 to include the primer of SEQ. ID. No. 30 as taught by Gillies et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in the irrespective functions, and the combination would have yielded the predictable outcome of a collection of reagents for analysis of nucleic acid. 
Therefore, the combined teachings of Anderson et al., Head et al. and Gillies et al. render obvious claim 7.
claim 8.
Allowable Subject Matter
	 Claims 4 and 5 are free of the prior art.  The prior art does not teach or fairly suggest the sequences as recited in claim 4 and 5.
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to the Arguments
Previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
As noted in the current rejections, a “sequencing adapter” is interpreted to include additional sequences such as barcodes and priming sites. Furthermore, limitations “a portion of a sequencing adapter” and “the remaining portion of the sequencing adapter” are interpreted to mean that the sequencing adapter as a whole comprises additional sequences besides the sequencing priming site, such that a first portion of a sequencing adapter comprises other sequences such as barcodes and the remaining portion of the sequencing adapter includes a site utilized for sequencing as well additional sequences such as barcodes.
Therefore, upon further searching, new prior art is applied in view of this embodiment. Therefore, new art rejections are applied that are not necessitated by amendment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/Examiner, Art Unit 1639